Citation Nr: 1126461	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  09-14 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of death of the Veteran.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel 


INTRODUCTION

The DD Form 214 associated with the claims file shows that the Veteran served on active duty from June 1972 to June 1974.  The Veteran died in November 2004.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.    

In January 2011, the appellant testified in a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of the hearing is associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran died on November [redacted], 2004.  The death certificate provides that the immediate cause of the Veteran's death was acute respiratory distress syndrome, with the underlying causes of cryptococcal pneumonia and hepatocellular carcinoma.  Other significant conditions contributing to death, but not resulting in the underlying cause were diabetes mellitus, hypertension, chronic renal insufficiency and hepatitis C.  The appellant contends that the Veteran was exposed to Agent Orange in Vietnam which caused the conditions that contributed to his death.  

The DD Form 214 associated with the claims file shows that the Veteran served on active duty from June 1972 to June 1974 with no foreign service.  The appellant asserts that the Veteran had additional service in Vietnam.  She asserts that during his lifetime, the Veteran talked about his experiences in Vietnam and she submitted a statement from the Veteran's sister who provided that she remembered when the Veteran returned from Vietnam.  

VA has a duty to assist the appellant in the development of the claim.  This duty includes assisting in the procurement of service treatment records, pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, including military records and service medical records.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(c)(2).  

Based on the foregoing, the Board finds that a remand is necessary to determine if the Veteran had additional periods of service and/or service in Vietnam.  

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to verify the Veteran's periods of service and if he had service in Vietnam.  If necessary, requests should be made to the National Personnel Records Center (NPRC), Joint Services Records Research Center (JSRRC), or other appropriate source, to obtain the Veteran's personnel file.  Associate all documents obtained with the claims file.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought and should be documented for the record.

If the RO is unable to secure these records, it must notify the appellant and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the appellant that she is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(c)(2), (e)(1) (2010).

2. The RO should determine if any additional development is necessary.  Then, the RO should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


